Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Miscor Group Limited South Bend, Indiana We hereby consent to the incorporation by reference in the registration statements on Form S-8 (Reg Nos. 333-143962, 333-143962, and 333-141537) of our report dated April 15, 2010, relating to the consolidated financial statements of Miscor Group, Ltd. and Subsidiaries appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. /s/ BDO Seidman, LLP Kalamazoo, MI.
